DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gerald E. Hespos on 12/20/21.

The application has been amended as follows: 
In claim 9 line 20, the phrase “a terminal holding member for shielding” is changed to --a terminal holding member of the shielded board connector--.  Also in claim 9 in line 27, the phrase “a terminal holding member for unshielding” is changed to --a terminal holding member of the unshielded board connector--.  In claim 9 lines 34-35, the phrase ‘the terminal holding member for shielding and the terminal holding member for unshielding” is changed to --the shielded board connector and the unshielded board connector--.
In claim 2 line 3, the phrase “the terminal holding member for shielding” is changed to --the terminal holding member of the shielded board connector--.  In claim 2 lines 4-5, the phrase 

Claim 7 is cancelled.

In claim 10 lines 2-3, the phrase “the terminal holding member for shielding” is changed to --the terminal holding member of the shielded board connector--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: With regard to claim 9, the prior art of record does not anticipate or render obvious the limitations: “wherein one of the terminal holding member for shielding and the terminal holding member for unshielding is assembled with the first and second terminal fittings and the circuit board in accordance with shielding and unshielding requirements”, when combined with the rest of the limitations of claim 9.  Claim 9 is therefore allowable.
Claims 2-4, 8, and 10 include all the limitations of claim 9 and are therefore also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M KRATT/Examiner, Art Unit 2831